Citation Nr: 1403291	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-29 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board or BVA)) on appeal from a March 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The March 2010 Rating Decision, the RO denied the Veteran's claims of: (1) entitlement to service connection for hepatitis C; (2) entitlement to an increased rating for paranoid schizophrenia, currently rated at 30 percent disabling; and (3) entitlement to a total disability rating based on individual unemployability due to the service-connected disability (TDIU).  In April 2010, the Veteran filed a Notice of Disagreement (NOD), which specifically identified that he was contesting the denial of service connection for hepatitis C.  38 C.F.R. § 20.201 (2013).  The RO issued the Veteran a Statement of the Case (SOC) in June 2010.  The Veteran filed a timely Substantive Appeal, VA Form 9, in June 2010.  The RO issued the Veteran a Supplemental SOC in May 2011.

In a June 25, 2010, VA Form 9, the Veteran requested a BVA hearing at his local VA office.  In a June 30, 2010, the Veteran, by and through his accredited representative, requested a local RO hearing before a Decision Review Office (DRO), which was conducted in September 2010.  Subsequently, in a May 27, 2011, VA Form 9, the Veteran (over his signature) checked the box stating that he did not want a BVA hearing.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA treatment records, that are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for hepatitis C.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

The Board notes that VA treatment records dated August 2010 and December 2011 indicate that the Veteran is currently receiving income from the Social Security Administration benefits.  However, no other information was provided about the Veteran's Social Security Administration benefits.  Additionally, it does not appear that the associated treatment records from the Social Security Administration have yet been requested.  While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Attempts must be made to associate with the claims file the records from the Social Security Administration.

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).   

Finally, the Board notes that the Veteran was previously scheduled for a VA examination to determine the etiology of his hepatitis C.  The record indicates that the examination was canceled due to undeliverable notification.  The Veteran's representative also noted that the cancelation was due to non-delivery of the notification.  The record reflects that the address of record for the Veteran has remained the same throughout the course of his appeal, and all other correspondence sent to the Veteran at that address was not returned.  However, given the contention that the VA examination was cancelled due to undeliverable notification, the RO shall schedule the Veteran for another VA examination to determine the etiology and onset of his hepatitis C disability.  The Board notes that the Veteran has contended his hepatitis C resulted from either the inoculations he received as part of his service or from the tattoo he received upon crossing the equator while on active duty.  The Veteran has also noted other potential risk factors for his hepatitis C, including post-service drug use and a stab wound he received after his discharge from active duty.  An examination is required to determine what risk factor led to the Veteran's current disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Additionally, the RO shall obtain from the Social Security Administration all records concerning the Veteran's Social Security Administration benefits.  Any and all efforts to obtain these records must be documented in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and likely etiology of his hepatitis C disability.  The claims folder contents must be made available to the examiner for review. 

The examiner shall take into account and discuss all documented and reported pre-service, in-service, and post-service risk factors.  As above, the Veteran has alleged several possible theories for his diagnosis of hepatitis C: the inoculations that he received as part of his service and the tattoo he received upon crossing the equator.  The Veteran also reported a history of drug use and received a stab wound after discharge from active duty.  

In so opining, the examiner should take into consideration Fast Letter 04- 13, June 29, 2004 which indicates that transmission of hepatitis C virus with air gun injections is "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C is related to the Veteran's period of active military service. The examiner is also requested to provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's self-reported post-service risk factors, specifically his reported drug use and the stab wound he received. The bases for the opinions provided should be explained in detail.  If the opinions cannot be given without resorting to speculation the examiner should so state and explain why such opinions cannot be made. 

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of all the evidence received since the Supplemental Statement of the Case from May 2011.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


